Citation Nr: 1236467	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  10-07 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUES

1.  Entitlement to service connection for an acquired disability of the cervix, to include cervical polyps and nabothian cysts as well as cervicitis.

2.  Entitlement to a higher initial rating for migraine and tension headaches, currently rated as noncompensable prior to July 15, 2010 and 30 percent disabling from that date.  

3.  Entitlement to a higher initial rating for right hip strain, currently rated as 10 percent disabling. 

4.  Entitlement to a higher initial rating for left hip strain, currently rated as 10 percent disabling. 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran has active service from September 1988 to September 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BDD) program.  In that decision the RO denied entitlement to service connection for cervical polyps.  It also granted service connection for left and right hip sprains, each evaluated as 10 percent disabling; and migraines, evaluated as noncompensable.  These decisions were all made effective October 1, 2008.

The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

In March 2011, the RO increased the rating for migraines to 30 percent, effective July 15, 2010.

In February 2012, the Veteran testified at a hearing at the Board (Central Office hearing) before the undersigned; a transcript of the hearing has been associated with the electronic record.  

At the Central Office hearing, the Veteran submitted additional medical evidence along with a waiver of initial consideration by the RO.  See 38 C.F.R. §§ 20.800, 20.1304 (2012).

The RO adjudicated the issue of entitlement to service connection for cervical polyps.  The Veteran; however, is presumed to be claiming service connection for a cervical disability regardless of the diagnosis.  See Clemons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000).  The Board will, therefore, consider entitlement to service connection for a cervical disability, regardless of diagnosis.

The Washington, D.C. RO currently has jurisdiction over the Veteran's claims.

The issues of entitlement to higher initial ratings for bilateral hip strains, entitlement to a TDIU, and entitlement to a higher initial rating for migraines on an extraschedular basis are REMANDED to the RO via the Appeals Management Center (AMC) and are addressed in the REMAND portion of this decision.  The Veteran will be advised if further action is required on his part.



FINDINGS OF FACT

1.  A current disability of the cervix was first manifested in active service.  

2.  The Veteran's migraines have been manifested throughout the course of this appeal by very frequent prostrating and prolonged attacks, which cause severe economic inadaptability.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an acquired disability of the cervix, to include cervical polyps and nabothian cysts as well as cervicitis are met.  38 U.S.C.A. § 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

2.  The criteria for an initial 50 percent rating for headaches have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.21, 4.124a, Diagnostic Code 8100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

The Board is granting the maximum schedular rating for migraine and tension headaches and service connection for cervical polyps.  The remaining questions and issues are being remanded.  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the veteran in substantiating his claim

II.  Service Connection Criteria & Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Treatment records from Portsmouth Naval Medical Center dated November 2008 to October 2011 continued to list cervical polyps as a chronic problem as well as documented continuous complaints of pelvic pain.  A November 2008 cervical thin prep revealed that an acute inflammation was present.  A January 2009 cervical biopsy revealed an endocervical mass.  The Veteran was diagnosed with acute and chronic cervicitis.  In July 2010, she had complaints of pelvic pain and a tissue examination revealed nabothian cysts in the cervix.  

A February 2010 treatment record from the Hampton VA Medical Center (VAMC) reported a past medical/subjective history of cervical polyps.  

The requirement of a currently acquired disability of the cervix has therefore been satisfied. 

Service treatment records (STRs) include August 1988 enlistment reports of medical examination and history that were negative for complaints, treatment, or diagnoses of a cervical disability.  A July 1993 biopsy revealed cervicitis and immature squamous metaplasia in the cervix uteri and endocervix.  The Veteran underwent cryotherapy in September 1994.  September 2001 treatment records included a diagnosis of cervical polyp.  A March 2006 treatment record revealed an endocervical polyp.  At the same time, the Veteran underwent a biopsy of the endometrium.  An August 2006 record reported that the Veteran had cervical polyps removed.  On June 2008 VA pre-discharge examination, the examiner noted that the Veteran was diagnosed with cervical polyps, which had existed since 2001.  The examiner reported that no polyps were noted on the examination and that the polyps were previously treated according to the Veteran's records.  

Overall, the Board finds that the first and second requirements for service connection-a current disability and an in--service disease or injury-have thus been established. 

The remaining question is whether the Veteran's currently acquired disability of the cervix is linked to in service treatment and findings.  

The Board does not believe that the June 2008 VA pre-discharge examination or evidence previously discussed completely addresses the question of whether the Veteran's current diagnosis is related to service.  However, after analyzing the record, the Board believes that service connection for the Veteran's disability of the cervix may be granted based on the evidence that demonstrates the Veteran's continuity of complaints dating from the Veteran's active duty service to the present day, pursuant to 38 C.F.R. § 3.303(b).

The Veteran contends that her cervical condition began in the military and has recurred since that time.  During her February 2012 Central Office hearing, the Veteran and her representative indicated that the Veteran underwent cryosurgery in 1994 to remove precancerous cells.  In 2001, she had a cervical polyp removed.  In 2006, the polyp grew back and she had it removed again.  She reported that in 2009, a polyp was found again and was biopsied.  While her pre-discharge examination revealed that there were no polyps, they have recurred shortly thereafter.  She indicated that the issue didn't resolve, but rather was a recurring condition.  

Lay assertions of a continuity of symptomatology alone may be sufficient to establish service connection.  See Jandreau, supra; Buchanan, supra.  Overall, there is nothing inherently implausible about the Veteran's reports of having recurring cervical problems since service despite not finding cervical polyps on June 2008 VA pre-discharge examination, therefore her reports are deemed credible.  Caluza, supra.; Buchanan, supra.  The Veteran explained that the condition was a recurring condition that reappeared after the June 2008 VA examination.  Additionally, in-service treatment records reflect that a cervical disability reappeared after it was treated on at least two separate occasions.  Furthermore, post-service treatment records within two months of the Veteran being discharged in-service included a diagnosis of cervical polyps and cervicitis, which were conditions the Veteran was previously treated for while in-service.   

The Veteran has provided competent and credible testimony reporting cervical problems that began in service.  Therefore, given that the Veteran has continually complained of recurring episodes of her cervical problems beginning in service, post-service treatment records reflect recurring cervical problems since her discharge from service, and in light of the present medical evidence of chronic cervical polyps, cervicitis, and cervical nabothian cysts, the Board finds that the record shows a continuity of recurring cervical problems to link the Veteran's cervical disability to active service.  As all the elements for the grant of service connection have been demonstrated, service connection is granted. 

III.  Initial Rating Criteria & Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Migraine are rated 10 percent disabling where there are characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is warranted where there are characteristic prostrating attacks occurring on an average of once a month over the last several months.  Very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrants the maximum rating of 50 percent.  38 C.F.R. § 4.124a, DC 8100.

The rating criteria do not define "prostrating," as used in DC 8100.  According to Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, "prostration" is defined as "a marked loss of strength, as in exhaustion."

A review of the Veteran's STRs shows a long history of treatment for tension and migraine headaches.  On June 2008 pre-discharge examination; the Veteran stated that she had headaches in the back of her head, which she described as a normal headache.  This type of headache occurred five days a week.  She reported that in regards to her migraines, she had recurrent headaches associated with nausea, photo and phono sensitivity, and occasional vomiting.  When the headaches occurred, she stayed in bed and was unable to do anything.  She averaged three headaches a week, which lasted anywhere from four hours to two days.  She was treated with Topamax and Maxalt.  She also was treated with various medications from prednisone to injection.  She was not able to function during a severe headache.  

Physical examination revealed normal cranial nerves.  The examiner provided diagnoses of migraine and tension headaches.  In September 2008, the Veteran reported that she had a reduction in headaches since starting Topamax for headache prophylaxis.  The headaches were low intensity and no longer occurred daily.  The headaches occurred approximately twice a week and were aborted with Maxalt when taken at the headache onset.

The Veteran reported in her February 2009 notice of disagreement (NOD) that she had two or more severe incapacitating migraines a week that affected her vision, and made her sensitive to sound and movement.  She reported that she often had to leave work or miss work and lay in a quiet place due to the headaches, which she described as unpredictable.  She would go on bed rest and not be able to function several days out of the month.  She took daily medication with unfavorable side effects.  

Treatment records from Portsmouth Naval Medical Center dated from November 2008 to October 2011 show that the Veteran sought periodic treatment for headaches at Portsmouth Naval Center.  She took multiple medications to prevent and treat the headaches with varied results.  In March 2009, she reported that her headaches generally worsened prior to menses.  

In June 2009, she reported an initial increase in headaches with Topamax, but the headaches decreased over the prior four weeks.  She continued to have complaints of tenderness and headache pain that occurred in the right occipital region.  A June 2009 CT scan revealed no evidence of intracranial abnormality and stable soft tissue density in the right occipital scalp.  At that time, she had complaints of seeing flashes of light nightly for the past three months with a duration of 10-15 minutes that she attributed to increasing Topamax.  

In July 2009, she reported that she had weeks where her headaches were infrequent and other weeks when the headaches increased in frequency.  She attributed hot weather and high humidity as triggers for her headaches.  In March 2010, she reported that migraines occurred infrequently, but she had daily low intensity headaches.  She also stated that Maxalt was ineffective as a headache abortive when taken at onset.  In May 2010, she reported a reduction in the low intensity headaches since starting Lyrica.  These no longer occurred daily, but rather two times a week.  

On a June 2010 VA examination for hemic disorders, the examiner noted that the Veteran missed two weeks of work in the past 12 months due to headaches and fatigue.  

On July 2010 VA examination for the bilateral hips, the examiner noted that the Veteran was currently employed full-time for less than a year as a supply technician and lost 6 weeks of work.  The examiner reported that the Veteran was currently on leave without pay and lost one to two days a week of work due to Migraines.  

On VA examination for headaches in July 2010, the Veteran reported that during the previous 12 months she had experienced weekly migraine attacks that lasted for hours.  She reported nausea, vomiting, and light sensitivity.  The examiner reported that most attacks were prostrating and were treated with continuous medication.  The Veteran treated her headaches with Amerge, Topamax, Lyrica, Ambien, Zanaflex, and prednisone; however, she had poor or no response to treatment.  

The examiner noted that a 2007 head CT revealed a neuroma occipital; however, there were no residuals.  On examination, all cranial nerves were intact and a cerebellar examination was normal.  The examiner reported that the migraine headaches resulted in increased absenteeism at work.  She previously worked as a supply technician until she was discharged from the military in September 2008.  She was a supply technician and was employed at her current job for less than one year.  She worked full-time.  Since her last examination in September 2008, she had lost time from work due to migraines one to two days a week.  She had missed 6 weeks of work in the past 12 months due to pain and medical appointments and was currently on leave without pay.  

In May 2011 the Portsmouth Naval Medical Center reported that the Veteran had been seen every three to four months or sooner as needed for her migraine headaches since March 2007.  

Additional records from that facility show that In May 2011, the Veteran reported that stress was a trigger for headaches.  In October 2011, she reported migraines two to three days per month with continued daily low intensity headaches.

During her February 2012 hearing, the Veteran reported that when she had a migraine, she couldn't do anything but go home and lay down, in isolation, with no noise.  She did this three to four times per month.  She contended that she didn't have migraine headaches infrequently, but rather all the time.  She indicated that her whole life shut down.  They were consistent, to the point of affecting her on the job, both while she was on active duty and after her retirement.  The representative summarized the record as showing that the Veteran missed work three to four days a week on average and did not have much leave remaining to use for sick leave or annual leave.  The Veteran reported that she had taken leave without pay as a result of her service-connected hysterectomy.

The evidence reflects that the Veteran was assigned a temporary 100 percent rating for convalescence for vaginal hysterectomy with right salpingo-oophorectomy and special monthly compensation based on housebound criteria from July 26, 2010 to October 31, 2010.  

The Veteran is competent to report migraine and headache symptoms, their frequency, and severity.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's statements are seemingly credible and are not contradicted.  See Barr v. Nicholson, 21 Vet. App. at 307-08; Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  Additionally, the Veteran has indicated that her headaches caused her to leave or miss a significant amount of work. 

The Veteran's statements the medical treatment and examination reports indicate that she has generally been experiencing significant attacks more than once a month.  These attacks have not all been described in great detail, but they have been significant enough that they have forced the Veteran to miss or leave work.  The Veteran has frequent migraines, i.e., one to three times a week or two to four days per month, with nausea, photo and phono sensitivity, and vomiting, that result in incapacitating episodes for which she would lay down in isolation and was unable to function for hours or up to two days, i.e., completely prostrating and prolonged attacks.  

As reported by the July 2010 VA examiner, most of the Veteran's weekly attacks were prostrating and treated with continuous medication.  The Board notes that some treatment records noted a reduction in the frequency and intensity of the headaches, however, such reports appeared to be temporary.  Also the Veteran reported in July 2009 that she had weeks in which the headaches were infrequent and other weeks when the headaches increased in frequency.  Overall, the Board finds that throughout the appeal period, the level of symptomatology was consistent with a finding of very frequent and prolonged prostrating migraines.

Additionally, medical treatment reports as well as the Veteran's statements reflect that the headaches resulted in severe occupational impairment.  On her June 2008 VA pre-discharge examination, the Veteran reported that her severe headaches resulted in the inability to function.  On her February 2009 NOD, she reported that she often had to leave or miss work and lay in a quiet place due to her headaches.  On July 2010 VA examinations for the bilateral hips and headaches, the VA examiner noted that the Veteran's headaches resulted in increased absenteeism.  More specifically, the examiner reported that the Veteran lost one to two days a week of work due to migraines.  She last worked in September 2008 and was at her current job for less than a year.  During the February 2012 hearing, the Veteran testified that she used up most of her annual and sick leave due to migraines and had therefore been forced to take leave without pay when required to undergo a hysterectomy.

In sum, the Veteran's symptomatology exceeds that contemplated in the criteria for a 30 percent rating, and most nearly approximates that for the 50 percent rating.  38 C.F.R. § 4.7 (2011).

Applying all reasonable doubt in favor of the Veteran, the Board concludes that a rating of 50 percent is warranted for migraines effective from the date of service connection.  38 C.F.R. § 4.124a, DC 8100.  This is the highest schedular rating available for migraines or headaches unrelated to traumatic brain injury.  Cf. 38 C.F.R. § 4.124a, DC 8045 (2011).

The Board recognizes the Veteran's complaints of severe headaches and how they caused her to miss a significant amount of work as well as ongoing treatment for her headaches.  Therefore, the question of whether an extraschedular rating is warranted for migraine headaches is appropriately addressed in the remand below. 


ORDER

Service connection for an acquired disability of the cervix, to include cervical polyps and nabothian cysts as well as cervicitis is granted. 

A maximum 50 percent rating for migraine and tension headaches is granted, effective October 1, 2008.  


REMAND

As for the initial rating for bilateral hip disabilities, a veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of the veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

The evidence indicates that the Veteran's service-connected bilateral hip disabilities may have worsened since her last VA examination in July 2010.  Treatment records from Portsmouth Naval Center included an October 2010 record that noted that the Veteran had complaints of left hip pain for the past month for which she requested another hip injection.  In November 2011, the Veteran had complaints of increased bilateral hip pain and requested another injection.  

During her February 2012 hearing, the Veteran reported that she had flare-ups of pain in her hips three to four times a month with increased limitation of motion, which had a significant impact on her job.  She also contended that the most recent examination was shortly after injections that temporarily lessened her symptoms.

Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected bilateral hip disability is triggered.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

During her February 2012 Central Office hearing, the Veteran reported that in regards to her bilateral hip disabilities, she had just completed physical therapy at Emotions Fitness in Suffolk, VA through TRICARE CHAMPUS.  She also had an upcoming appointment for her migraines at Portsmouth VA Naval Center.  Thus, because VA has been put on notice that there are potential federal government records available, such records should be requested until a negative response is received. 38 U.S.C. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."

In light of the outstanding treatment records regarding the Veteran's service-connected migraine and tension headache disability, the Board will defer consideration of whether the Veteran is entitled to a higher initial rating for migraines on an extraschedular rating.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of the adjudication of an initial rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The finding of "severe economic inadaptability" implicit in the grant of a 50 percent rating for migraines, could be construed as evidence of "marked interference with employment" as used in 38 C.F.R. § 3.321(b); and VA's General Counsel has at times taken this position in joint motions for remands from the Court of Appeals for Veterans Claims.  Accordingly, the Board is remanding the extraschedular question for adjudication by the appropriate first line authorities at VA.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should ask the Veteran to clarify whether there were any periods since October 1, 2008 when she was not gainfully employed (i.e. earning less than the poverty rate for one person); if so, she should be asked to complete a formal application for TDIU and report her education and employment history and her earnings history since her discharge from service in September 2008.  

2.  Ask the Veteran to furnish the names, addresses names, addresses, and dates of treatment of all medical providers from whom she has received treatment for bilateral hip disabilities since October 2011.  

After securing any necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, not already of record, to include but not limited to the Portsmouth Naval Medical Center and any other pertinent military or VA medical facility as well as treatment records associated with TRICARE CHAMPUS and Emotions Fitness.  Any negative response should be noted. 

If she fails to provide the necessary releases advise her that she can submit the evidence herself.

If any requested records cannot be obtained, inform the Veteran, tell her what efforts were made to obtain the records and what additional efforts will be made with regard to her claim.

Efforts to obtain records in the custody of a Federal entity must continue until they are obtained; or it is reasonably certain that they do not exist or that further efforts would be futile.

3.  After the completion of numbers 1 and 2 above, schedule the Veteran for a VA examination to evaluate the current severity of the service-connected bilateral hip disabilities.  All indicated tests and studies should be conducted.

Relevant records in the Virtual VA paperless claims, including this remand, must be made available to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The ranges of bilateral hip motions should be reported in degrees.  

The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.

The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner should report whether there is any ankylosis of the hips.  If ankylosis is present, the examiner should specify whether it is favorable or unfavorable and if it is unfavorable, then whether it is intermediate or extreme.

The examiner should also report whether abduction of the thigh is lost beyond 10 degrees; there is evidence of moderate knee or hip disability; or there is X-ray evidence of involvement of 2 or more joints with occasional incapacitating exacerbations.

If the Veteran reports any periods since October 1, 2008 when she was not gainfully employed; the examiner should opine, as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (migraine and tension headaches; hysterectomy with right salpingo-oophorectomy; right shoulder with impingement syndrome, calcific tendonitis, and degenerative joint disease of the acromioclavicular joint; bilateral knee patellofemoral syndrome; bilateral hip sprain; tinnitus; right wrist carpal tunnel syndrome; sinusitis; left ovarian cyst; subcutaneous neuroma; discoid lupus with alopecia areata; and anemia) would, in combination, be sufficient to preclude her from securing and following gainful employment for which her education and occupational experience would otherwise qualify her.

The examiner must provide reasons for each opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4. The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and are otherwise complete.

5.  The AOJ should refer the Veteran's entitlement to a higher initial rating for migraines on an extraschedular basis to VA's Under Secretary for Benefits or Director of Compensation and Pension for adjudication in accordance with 38 C.F.R. § 3.321(b).

6.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


